United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2488
                                    ___________

Dante G. Frazier,                    *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
William Winfield; Pottawattamie      *
County Jail; Carol Durham;           *      [UNPUBLISHED]
Pottawattamie County                 *
Jail Administrator,                  *
                                     *
             Appellees.              *
                                ___________

                              Submitted: October 3, 2007
                                 Filed: October 25, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Federal inmate Dante G. Frazier appeals the district court’s1 order dismissing
without prejudice, for failure to exhaust administrative remedies, his 42 U.S.C. § 1983
action against employees of the Pottawattamie County Jail (PCJ), where he was held
as a pretrial detainee.

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa, adopting the report and recommendations of the Honorable Celeste
F. Bremer, United States Magistrate Judge for the Southern District of Iowa.
       This court reviews de novo the application of the Prison Litigation Reform Act
(PLRA), and for clear error any underlying findings of fact. See Nerness v. Johnson,
401 F.3d 874, 876 (8th Cir. 2005) (per curiam). The prison’s requirements, not the
PLRA, define the boundaries of proper exhaustion. See Jones v. Bock, 127 S. Ct. 910,
922-23 (2007). We conclude the district court did not err in finding that Frazier failed
to exhaust his administrative remedies. He did not dispute that (1) the grievance
policy directs inmates to write to the County Sheriff or the PCJ Administrator if they
are dissatisfied with PCJ Assistant Administrator Carol Durham’s response to their
grievances, and (2) he did not do so. There is no support for Frazier’s argument that
he was prevented from doing so.

      Accordingly, we affirm.
                     ______________________________




                                          -2-